DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12, 16-19, 21-24, 26-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2021/0360237 A1) in view of Chen et al. (US 2021/0243465).

Regarding claim 1, Andersson discloses a method for video encoding (see fig. 8; e.g. see ¶ [0031]), comprising: obtaining a prediction block (see 512-514 in fig. 5) for a current block (see 500 in fig. 5), wherein the prediction block is a motion-compensated prediction block (e.g. see ¶ [0005], wherein intra/inter prediction involves motion compensated prediction block); obtaining a reconstructed neighboring block of the prediction block (e.g. see ¶ [0006]); filtering at least a sample (see 512 in fig. 5), in the prediction block, near a boundary between the prediction block and the reconstructed neighboring block, based on one or more samples in the prediction block near the boundary (see 512 in fig. 5) and one or more samples in the reconstructed neighboring block near the boundary (see 508-510 in fig. 5); obtaining a prediction residual block based on a difference between the filtered prediction block and the current block (e.g. see ¶ [0006]); and encoding the prediction residual block of the current block (see fig. 8; e.g. see ¶ [0031]).
Although Andersson discloses filtering the sample after the reconstruction in encoding (e.g. see ¶ [0007]), it is noted that Andersson does not clearly disclose that the filtering the sample is at the motion prediction stage.
However, Chen discloses that it is well-known in the encoding art that filtering the sample is at the motion prediction stage (see 165 in fig. 1).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of motion prediction stage filtering into Andersson boundary filtering for the benefit of enabling filtering and compatibility with industry standard video standards.

Regarding claims 6, 17, 22 and 27, the references further discloses, wherein said current block includes multiple sub-blocks (see Chen “current picture” in fig. 12), wherein all sub-blocks of said current block use a common parametric motion model and each sub-block has its own motion vector (see Chen fig. 6), and wherein the filtering is also performed at one or more sub-block boundaries inside the current block (see Andersson 512 in fig. 5; see Chen fig. 7).

Regarding claims 7, 18, 23 and 28, Andersson further discloses wherein the filtering only adjusts samples from the prediction block, without modifying the samples from the reconstructed neighboring block (see only 512 is modified in fig. 5).

Regarding claims 12, 19, 24 and 29, Andersson further discloses wherein the filtering uses a linear combination of reference samples from reconstructed neighboring blocks located at top and left of a current sample (e.g. see ¶ [0018]).

Regarding claim 16, the claim(s) recite a decoding method (e.g. see ¶ [0031]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 21, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 26, the claim(s) recite an apparatus with analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Regarding claims 31-34, Andersson further discloses wherein a filter strength for filtering said block boundary is selected from at least a first strength and a second strength, said second strength being weaker than said first strength (e.g. see “strong filter” and “weak filter” in ¶ [0018]), and wherein said second strength is always used for filtering said one or more sub-block boundaries (see weak filter is always used in the current block in ¶ [0018] for 512 of fig. 5).

Response to Arguments
Applicant's arguments with respect to claims 1, 6-7, 12, 16-19, 21-24, 26-29 and 31-34 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ahn et al. (US 2019/0089961 A1), discloses encoding/decoding with overlapping block.
2.	Leontaris et al. (US 2013/0113884 A1), discloses block boundary filtering.
3.	Suh et al. (US 2009/0060044 A1), discloses block boundary filtering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485